 Case 4:07-cr-00086-JM Document 1053 Filed 08/10/20 Page 1 of 5




zczo !.JG l O A lO: 12
                     I
                                                            FILED
                                                         l:J.&. E>l&TRICT COl:JRT
                                                     EASTERN DISTRICT ARKANSAS




            V
        Case 4:07-cr-00086-JM Document 1053 Filed 08/10/20 Page 2 of 5

                                                                                  \




                                           Q.S. Department of ~ustice
                                           Federal Bureau of Prisons
                                           Federal. Correctional Complex
                                           Post Office Box 7000
                                           Forrest City, AR 72336
                                           (870) 494-4200 OFFICE
                                           (e70) 494-4496 FAX

                                           June 16, 2020



MEMORANDUM FOR     FENNELJt ~FfEL ROS._    ~i~·• NO.   24590-009
FROM:              OeWayntJ UAJ'r'J.JIIJIIK"'n ·
SUBJECT:           Denied for Reduction-In-Sentence/RIS


You requested a compassionate release/reduction in sentence (RIS) based on
concerns about COVI0-19. You were convicted of Conspiracy to Distribute
Cocaine Hydrochloride. You have a prior conviction of Battery. In addition,
you have been found guilty by the Discipline Hearing Officer (OHO) for
Possessing a Hazardous Tool (x2). Your RIS request was evaluated and all
factors outlined in Section 7 of the policy were used to evaluate your
request. Your circumstances do not meet the criteria for consideration for a
RIS under this category.                                               ·

Title 18 of the United ~tates Code, section 3582(c) (l)jA), allows a sentencing
court, on motion of the Director of the BOP, to reduce a term of imprisonment
for extraordinary or compelling reasons. BOP Program Statement No. 5050.50,
Compassionate Release/Reduction in Sentence: Procedures for Implementation of
18 U.S.C. §§ 3582(c) (1) (Al and 4205(9), provides guidance on the types of
circumstances that present extraortlinary or compelling reasons, such as the
inmate's ·terminal medical condition;_ debilitated medical condition; status as
a "new law" elderly inmate, an elderly inmate with medical conditions, or an
"other elderly inmate"; the death or incapacitation of the family member
caregiver of the inmate's child; or the incapacitation of the inmate's spouse
or registered partner. Your request has been evaluated consistent with this
general guidance.

The BOP is taking extraordinary measures to contain the spread of COVID-19 and
treat any affected inmates. We recognize that you, like all of us, have
legitimate concerns and fears about the spread and effects of the virus.
However, your concern about being potentially exposed to, or possibly
contracting, COVID-19 does not currently warrant an e~rly release from your
sentence. -Accordingly, your RIS request is denied at this time.

If you are not satisfied with this response to your request, you may commence
an appeal of this decision via the administrative remedy process by submitting
your concerns on the approp~iate form (BP-9) within 20 da•·- of tr' ~ceipt of
this response.
               Case 4:07-cr-00086-JM Document 1053 Filed 08/10/20 Page 3 of 5




                                          RE-ENTRY Pl.AN:

 Inmate:
 Marcel R. Fennell
 Reg#24590-009
 D.O.B. 07/06/1966
 SSN. XXX-XX-XXXX

 HISTORY:
      Inmate Fennell 1'.as been in the Bureau of Prisons for all"!mt14 years with a release
 date in 2022. His conviction was a non-violent drug offense.
       Irmate Fennell has taken over 20 RRP classes and has fulfilled his RDAP rehabiltation
 progranJI1ing. He currently is workiP.g for recreation on the PM shift and has planned
 to continue his education and reli.abilit.ation.
     Inmate Fennel has been medically effected by a primary precursor to the Covid
19 of the medical issues of Asthrna arid high blood pressure. In le.te 1980's he was stabbed
and worked to maintain proper l!'.aintainece of his health. He has been placed both Medically
and within the guidelines of the Attorney General Willia~ Barr and t:..he CA.RES ACT as
a prime canidate for the compassionate release for Home Confinement as qualified.

H01E ADDRESS:
Marcel R. Fennell will reside for home confinement with h5-s Mother Barbara Fennell,
who is 72 years of age and still working, and located at:
1109 S. James St. Apt. A
Jacksonvill, AR. 72076
Phone 501-838-1612
       In addition wit:..h staying with his mother he plans to assist her in her daily home
livi.P.g to take the pressure of home care. He has several family and friends who will
also be assisting in his home confinement both financially and socially.
Additional Members :of Fami..!_y and Friends: __
Clidtra Allen (Sister)
Jacksonville. AR.
501-744-4618.
Lanti.el Mooney (Family Friend)
North Little Rock AR.
870-270-3398
Danielle Tims      (Family Friend)
Maumelle, AR.
501-722-5918
Isis Fennell     (Sister)
St. Paul MN.
                                                                        Int ._[f),   F.__
         Case 4:07-cr-00086-JM Document 1053 Filed 08/10/20 Page 4 of 5



EDUCATION AND WORK:
      During his time in his rehabilitation IP.mate-. Fennell has taken over
20 RP.P classes and works at Recreation during PM.
     He pl.ans to apply for his FASFA and take on.line courses to compliment
his desired career path. Additionally his construction background in concrete
finishing as a business owner for over 7 years he will be looking at the
L-ipdating.his business management for construction.
     Withi his past history in the Construction industry and the logistics
of Excavation and C-0ncrete his additional desires to be iIB1olved in the logistics
of the Trucking and Hauling industry and plans the pt1rchasing and use of the
dumptruck portion of the Construction business.

MEDICAL AND HEAL'IH:
     Inmate Fennell being in the Bureau of Prisons for a extended period of
time will require that he will need to find a new family general practice
for a new Family Doctor and Clinical Provider. He plans to start using the
Family refferals and family general practioner.




     Im.ate Fennell has irrrnediate plans to explore the several C..hurch organizations
th2t his family a..~d friends waintain participation with.
     A1ditionally Inmate Fennell "rill be looking for Counseling and rehabilitaion
groups within the Spiritual enviroment to maintain his active role of proactive
rehabilitation.

Re.medy for_ Relief: __


     Imiate Fennell has come to your office for the assistance to be given
compassionate release under the Program Statement 5050.50 and Title 18 U.S.C.
3582 and the CARES ACT and A'ITORNEY GENERAL ACT of William Barr Attorney General.
     AS a prime canidate of this Compassionate release I request of the R~rnedy
to have this Request Granted Inrnediately ..
Respectfully•· Requested,

                                        ~=-'~Jf _________
                                             Marcel R. Fern1ell
                                            BF.I;# 24590-009
                                            06/08/2020
                             Case 4:07-cr-00086-JM Document 1053 Filed 08/10/20 Page 5 of 5
               BP-Sl48.0SS IN!d..ATE REQUEST TO STAFF CDFRM'
               SEP 98 ·                    '
               U.S. DEPARTMENT OF .JUSTICE                                                                                                   FEDERAL BUREAU--OR-PRIS0NS
                                -:,..:-••-=•-(••..:...--..•.••           • - ~.... ,         ••-         ••-    ,:    •       ••-•••~•'\h_,.____ W~":"'.••••           •              ••      ,_,,._               •   •••••             ,•




                                                                                       .:i"±:~                                                                                                              ··.•
                TO: (Name and Title of Staff Member)                                                             DATE:
                                                                                                                                                                                                        ---
                       Warden, · Dewayne Hendrix                                                                               06/08/2020
                FROM: Marce l :R.                                                                                REGISTER NO.:
                                       Fennell                                                                                              24590-009
                WORK ASSIGNMENT:                                                                                 UNIT:
                                             PMfil:C                                                                      WA Case_Manager Wilburn (MC Currently)

              SUBJECT: (Briefly state your question or concern and the solution you are requesting. Continue
              on back, if necessal:-y. Your failure to be specific may result in no action being taken.   If
              necessary, you will be. interviewed in order to successfully respond to your request.)
              Warden,

                   I am coming to your office in need of assistance for the Program Statement 5050.50
              for Compassionate Release under Title 1.8 U.S.C. §3582 - GARES ACT and ATIDRNEY GENERAL
              ACT for the COVID eompassionate release for Home Confinment. Attached is a Re-Entry
              -Plan and support both socially and financially to allow such home confinement to be
              avai a    e.


                   Tnmate Fennel J bas pl aced this Reqursst for Home confinement in the Inrn-ate. Ha:ilbo~-
          on 06/08/2020.
          Respectfully Requested,                                                                       BY:\\
                                                                                                                                                     Reg #24590-009


                                                                           (Do not write below this line)

              -DISPOSITION:




                                                                                                 - - - - - - - - - - - - - - - - - - - - - - - - - - - -·----                  ---------··-




                                                                     .   --~.


                          Signature Staff Member


          Record Copy...., File; Copy - Inmate                                                                 This form replaces BP-148. 070 dated Oct 86
          (This form may be replicated via WP)                                                                 and BP-S148.070 APR 94


                                                                 .   ·-··.-··-~-- -
?.-- ~--···                                                                                                                                           ··-- . -- . ""
                                                                                                                                                   --~~~'.; "-
                                                                                                                                                                           -   __ ·. ----;:;=:-:-. - -                 .. . .     . ·-·- - ...
                                                                                                                                                                                                       s.~-:. ~.--·:=.;.:... ___.J...iLi22&t:-5
